                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 FIDEL COCA MACHADO

        Plaintiff,

 v.                                                           Case No. 1:19-cv-02631-RBW
 1257 CORPORATION, et al.

        Defendants.


                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41, the parties hereby stipulate to the dismissal of this action

against all Defendants with prejudice, each party to bear its own costs.

Date: February 24, 2020                        Respectfully submitted,

                                               /s/ Justin Zelikovitz
                                               JUSTIN ZELIKOVITZ, #986001
                                               DCW AGE L AW
                                               519 H Street NW
                                               Washington, DC 20001
                                               Phone: (202) 803-6083
                                               Fax: (202) 683-6102
                                               justin@dcwagelaw.com

                                               Counsel for Plaintiff

                                               /s/ Sharon C. Chu, Esq.
                                               SHARON C. CHU, #445790
                                               LAW OFFICES OF SHARON C. CHU
                                               100 Park Avenue
                                               Suite 288
                                               Rockville, MD 20850
                                               Phone: (301) 838-8988
                                               Fax: (301) 838-8998
                                               sharon@sharonchulaw.com

                                               Counsel for Defendants
